PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7655


MICHAEL CANTLEY, and; FLOYD TETER, on behalf of themselves
and on behalf of a Class of others similarly situated,

                Plaintiffs - Appellants,

           v.

THE WEST VIRGINIA REGIONAL JAIL AND CORRECTIONAL FACILITY
AUTHORITY, and; TERRY L. MILLER, both individually and in
his official capacity as Executive Director of the West
Virginia Regional Jail and Correctional Facility Authority
and; JOSEPH A. DELONG, both individually and in his
official capacity as Acting Executive Director of the West
Virginia Regional Jail and Correctional Facility Authority
and; LARRY PARSONS, both individually and in his official
capacity as Executive Director of the West Virginia
Regional Jail and Correctional Facility Authority,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:09-cv-00758)


Argued:   September 17, 2014            Decided:   November 14, 2014


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson wrote the
opinion, in which Judge Shedd and Judge Wynn joined. Judge Wynn
wrote a separate concurring opinion.
ARGUED:   Elmer Robert Keach, III, LAW OFFICES OF ELMER ROBERT
KEACH III, PC, Amsterdam, New York, for Appellants.      David J.
Mincer, BAILEY & WYANT, PLLC, Charleston, West Virginia, for
Appellees. ON BRIEF: D. Aaron Rihn, ROBERT PEIRCE & ASSOCIATES,
PC, Pittsburgh, Pennsylvania; Nicholas Migliaccio, WHITFIELD,
BRYSON & MASON, LLP, Washington, D.C.; Daniel Karon, GOLDMAN,
SCARLATO, KARON & PENNY, PC, Cleveland, Ohio, for Appellants.




                                2
WILKINSON, Circuit Judge:

       This case involves the visual strip-searching and delousing

of   two    men     held   in     two    different       jails   in    West       Virginia.

Plaintiffs Michael Cantley and Floyd Teter brought a 42 U.S.C.

§ 1983 action for damages and equitable relief against the West

Virginia     Regional       Jail     and     Correctional        Facility         Authority

(“WVRJA”) and three former and current Executive Directors of

the WVRJA. The WVRJA is the state agency tasked with overseeing

the ten regional jails, each of which receives arrestees pending

their      arraignments      when        local    courts     are      not    immediately

available.        Plaintiffs      challenge       the    constitutionality          of    the

strip searches and delousing procedure.

       The district court granted defendants’ motion for summary

judgment      and     denied       plaintiffs’          cross-motion        for    summary

judgment on the grounds that the strip searches and delousing

procedure did not violate the Fourth Amendment. Cantley v. W.

Va. Reg’l Jail & Corr. Facility Auth., 2013 WL 5531855 (S.D. W.

Va. Oct. 4, 2013). We now affirm, albeit on alternate grounds

with respect to plaintiff Teter. See, e.g., Ellis v. La.-Pac.

Corp.,     699 F.3d 778,    786     (4th   Cir.     2012)      (“This      court    is

entitled to affirm the court's judgment on alternate grounds, if

such    grounds      are   apparent       from    the     record.”)     (citation         and

internal quotation marks omitted).



                                             3
                                           I.

      Because the facts surrounding the visual strip searches of

the plaintiffs are materially different, we consider them each

in turn. Plaintiff Cantley was arrested in September 2008 for

violating a domestic violence protection order. He was arraigned

before a magistrate, who committed him to the Western Regional

Jail, one of ten in the WVRJA system. Upon entering the jail,

Cantley   was    pat-searched,          given   a   brief    medical     examination,

booked,    and    placed     in     a    holding     cell.     During    the    booking

process, Cantley cursed at the officers and threatened them.

Once in the holding cell, he kicked the cell door insistently

until officers put him in a restraint chair. Over the course of

an hour and a half, Cantley repeatedly attempted to get out of

the   chair,     at   one   point       grabbing    at   a   nurse’s     hand   and   at

another threatening to strangle an officer.

      After Cantley had calmed down and been released from the

chair,    he   was    strip-searched        and     deloused    by   a   single    male

officer. The officer instructed Cantley to remove his clothes,

“rais[e] his scrotum, bend[] over, and cough[].” Cantley v. W.

Va. Reg’l Jail & Corr. Facility Auth., 2013 WL 5531855, at *5

(S.D. W. Va. Oct. 4, 2013). At no point did the officer touch

Cantley. The officer then used a spray bottle to apply delousing

solution to Cantley’s body. After showering, Cantley dressed in

a prison uniform and was escorted to a holding cell, where he

                                            4
remained until he was moved to a cell in the general housing

area. 1

      The district court held that, under Florence v. Board of

Chosen    Freeholders     of    County    of   Burlington,   132    S.      Ct.    1510

(2012), the strip search of Cantley was constitutional. Cantley,

2013 WL 5531855, at *5. In the alternative, the court held that

Cantley’s     behavior    and    his     arrest   for   violating      a    domestic

violence protection order “justified . . . searching Mr. Cantley

to   ensure   [the    officers’]       personal   safety   and   the       safety    of

others in the facility.” Id. at *5 n.9.

      In Florence, the Supreme Court held that “every detainee

who will be admitted to the general population [of a jail] may

be   required    to      undergo    a     close   visual     inspection           while

undressed.” 132 S. Ct. at 1513. Before he was strip-searched,

Cantley appeared before a magistrate, who ordered him committed

to the jail’s general population. Florence squarely covers the

strip search of Cantley. We thus affirm the district court’s

grant of defendants’ summary judgment motion on Cantley’s strip

search claim on the grounds that the search was constitutional.



      1
       Cantley also alleged that on several other occasions he
was arrested and then strip-searched and deloused before
presentment.   The district court held that those allegations
were insufficiently pled. Cantley, 2013 WL 5531855, at *4 n.4.
Cantley has provided us with no reason to overturn that ruling,
and we decline to do so.


                                          5
                                                II.

                                                 A.

       Plaintiff Teter was arrested between 3:00 and 4:00 p.m. on

February 19, 2010, for obstructing an officer and putting debris

in     the    road.       He     was    taken     to        a    hospital         for     a     medical

examination,           and     then     fingerprinted                at    the    Preston        County

Courthouse.         He    did    not     appear       before         a    magistrate.          From    the

courthouse he was brought to the Tygart Valley Regional Jail at

10:15 p.m., where he was pat-searched, examined by a nurse, and

booked. After that, Teter was escorted to a shower room, where

he was strip-searched and deloused by a single male officer. The

officer instructed him to remove his clothes and “spread his

legs, lift his testicles, turn around, bend over, and spread his

cheeks.” Cantley v. W. Va. Reg’l Jail & Corr. Facility Auth.,

2013 WL 5531855, at *6 (S.D. W. Va. Oct. 4, 2013). At no point

did the officer touch Teter. The officer then used a garden

sprayer      to     apply       delousing       solution             to    the    hairy        areas   of

Teter’s body.

       After showering and dressing in a prison uniform, Teter was

placed       in    a     holding       cell,    where       he       was       joined     by    another

arrestee. Eventually, the two arrestees were moved to a smaller

cell    in        expectation      of     the     arrival            of    a     larger       group    of

detainees, who were to be placed in the larger holding cell. In

the    morning,          Teter    was    taken        out       of       the   holding        cell     and

                                                  6
escorted through the general population housing unit -- where

committed       prisoners         live   --    to   the   video       conferencing      room,

where    he     appeared     before      a    magistrate        via     video   connection.

(Individuals arrested later in the day or in the evening often

do not appear before a magistrate until the next morning.) The

magistrate ordered Teter released on bond at 9:00 a.m. All told,

Teter spent almost eleven hours in Tygart Valley.

     The      officer       who    strip-searched         Teter       testified      that   pat

searches      have       turned     up   knives,       brass    knuckles,       ammunition,

pieces of metal, lighters, cell phones, and all types of drugs.

He further testified that he has found as much contraband as the

result     of      strip    searches      as       from   the     pat    searches.      Strip

searches        have       uncovered          drugs,      lighters,        matches,         and

cigarettes; the contraband is sometimes taped to the arrestee’s

body or hidden in a balloon in the rectum.

     The holding area at Tygart Valley has six cells. Because of

overcrowding in the housing unit, however, officers generally

only have use of two of the cells for holding pre-arraignment

arrestees. As a result, officers only separate arrestees by sex

instead       of    by     seriousness        of    the   charges.        Up    to    fifteen

individuals may be held in a single holding cell. At the time

Teter was arrested, Tygart Valley conducted strip searches of

every arrestee who came in, regardless of arraignment status or

seriousness of the charge. After blanket strip searches were

                                                7
suspended in 2011, there were at least two instances of drug use

in the holding cells.

     The district court found that the strip search of Teter

“struck a reasonable balance between the need to provide safety

and security at the facility and Mr. Teter’s privacy interests”

and thus held that the search was constitutional. Id. at *10.

                                             B.

     The doctrine of qualified immunity protects defendants in

§ 1983    suits   from     the    burden         of    going      to    trial    where      the

“conduct    [at    issue]        does    not       violate          clearly     established

statutory or constitutional rights of which a reasonable person

would    have   known.”    Harlow       v.    Fitzgerald,           457 U.S. 800,    818

(1982). A defendant is entitled to judgment if either “the facts

. . . [do not] make out a violation of a constitutional right”

or if the law was not “‘clearly established’ at the time of

defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S.
223, 232 (2009). We may address either prong of this analysis

first, id. at 236, and we find it unnecessary to reach the

constitutional merits of the strip search of Teter.

     The law is “clearly established” only if “‘the contours of

a right are sufficiently clear’ that every ‘reasonable official

would    have   understood       that    what          he    is   doing       violates      that

right.’”    Ashcroft      v.   al-Kidd,          131    S.    Ct.      2074,    2083    (2011)

(quoting    Anderson      v.     Creighton,           483 U.S. 635,    640     (1987))

                                             8
(alterations omitted). We examine whether the law was clearly

established    as        of   the        time    the    allegedly        unlawful     action

occurred.     Anderson, 483 U.S. at 640. In making our inquiry, we

“‘ordinarily need not look beyond the decisions of the Supreme

Court, this court of appeals, and the highest court of the state

in which the case arose.’” Lefemine v. Wideman, 672 F.3d 292,

298 (4th Cir. 2012) (quoting Edwards v. City of Goldsboro, 178
F.3d 231, 251 (1999)), vacated on other grounds, 133 S. Ct. 9

(2012). Although the law does not require that there be a prior

case identical to the case at bar for the law to be clearly

established,       see    Hope      v.    Pelzer,      536 U.S. 730,   741   (2002),

“existing     precedent          must       have       placed      the     statutory        or

constitutional question beyond debate.” Al-Kidd, 131 S. Ct. at

2083.

      Plaintiff contends that Logan v. Shealy, 660 F.2d 1007 (4th

Cir. 1981), clearly established that the strip search of a pre-

arraignment        arrestee         without          individualized        suspicion        is

unconstitutional. But this case is quite different from Logan.

Teter was strip-searched in a private room in the presence of

one officer. Logan was strip-searched in a holding room with a

transparent    window;        she    was        “exposed     to   the    general     view   of

persons known to be in the vicinity.” Logan, 660 F.2d at 1014.

The     district    court      recognized            that    there      were    significant

security     justifications              for      searching       Teter        and   similar

                                                 9
arrestees. Cantley, 2013 WL 5531855, at *7, *9-*10. In Logan,

there was no credible justification for the strip search. Teter

was    strip-searched     prior    to   being   placed    in   a   holding    cell,

where he might interact with up to fifteen other arrestees, and

led through the housing unit to the videoconferencing room. He

ultimately spent almost eleven hours in Tygart Valley. Logan, on

the other hand, was strip-searched when she was soon to leave

the facility, and there is no mention of her interacting with

other arrestees. Logan, 660 F.2d at 1010. She spent a little

more       than   two-and-a-half     hours   in   total     at     the   detention

facility. Id. at 1009-10.

       Logan       did   not       clearly      establish        that    it     was

unconstitutional for a correctional officer to conduct a visual

strip search in a private room of an arrestee, who was to be

held until the next morning in a holding cell with possibly a

dozen or more other arrestees. Because the law was not clearly

established, the defendants are entitled to qualified immunity

for the strip search of Teter. 2




       2
       Because the Supreme Court issued Florence v. Board of
Chosen Freeholders of County of Burlington, 132 S. Ct. 1510
(2012), after the    search of Teter took place, that decision
does not demonstrate either that the law was clearly established
or that it was not.


                                        10
                                           III.

       The district court held that the delousing of both Cantley

and Teter was constitutional and granted summary judgment on the

delousing claims. Cantley v. W. Va. Reg’l Jail & Corr. Facility

Auth., 2013 WL 5531855, at *13 (S.D. W. Va. Oct. 4, 2013). We

affirm the grant of summary judgment, but on the grounds that it

was    not     clearly      established     that    the     delousing        policy    was

unconstitutional. 3

       Plaintiffs argue that Amaechi v. West, 237 F.3d 356 (4th

Cir.       2001),   clearly     established       that    the   delousing       of    both

Cantley      and    Teter    was   an   unreasonable       search     or   seizure.     We

disagree. In Amaechi, an officer physically searched Amaechi,

who had been arrested for a noise violation, in public. The male

officer       “squeezed      her   hips,    and     inside      her    opened       dress,

‘swiped’ one ungloved hand, palm up, across her bare vagina, at

which time the tip of his finger slightly penetrated Amaechi’s

genitals,”         and   then   “knead[ed]”       her    buttocks     with    his     hand.

Amaechi, 237 F.3d at 359. This sexually abusive search “took

place directly in front of the Amaechis’ townhouse, where the

other police officers, Amaechi’s husband, her five children, and


       3
       The Supreme Court did not expressly reach the delousing
issue in Florence v. Board of Chosen Freeholders of County of
Burlington, simply commenting that “[t]he danger of introducing
lice or contagious infections” into a detention facility “is
well documented.” 132 S. Ct. 1510, 1518 (2012).


                                            11
all of her neighbors had the opportunity to observe.” Id. at

360.

       The    delousing      of    Cantley        and    Teter,     while     undoubtedly

unwelcome, cannot compare to the seriousness of the intrusion in

Amaechi. The male officer in Amaechi manhandled the naked female

plaintiff in public “without any apparent justification.” Id. at

361. By contrast, the delousing of Cantley and Teter was done in

a private room with only one officer, who was of the same sex,

and    it    did    not   entail     the     officer         himself    touching      either

plaintiff. Furthermore, the jails have a significant “interest

in reducing the outbreak of lice.” Cantley, 2013 WL 5531885, at

*12. In short, at the time of the delousing, “existing precedent

[did    not]       place[]   the     statutory          or   constitutional         question

beyond      debate.”      Ashcroft    v.   al-Kidd,          131   S.   Ct.   2074,     2083

(2011). The defendants thus are entitled to qualified immunity

for the delousing of Cantley and Teter.

                                           IV.

       In holding that the defendants’ actions did not violate the

Constitution        and   granting     the    defendants’          motion     for    summary

judgment, the district court necessarily denied the plaintiffs’

prayer for injunctive and declaratory relief. Cantley v. W. Va.

Reg’l Jail & Corr. Facility Auth., 2013 WL 5531855, at *13 (S.D.

W. Va. Oct. 4, 2013). Although we have affirmed the district

court’s grant of summary judgment on the alternative grounds of

                                             12
qualified immunity, we conclude that injunctive and declaratory

relief in this case would be premature.

       A plaintiff seeking injunctive relief must satisfy these

four factors: “[1] that he is likely to succeed on the merits,

[2] that he is likely to suffer irreparable harm in the absence

of preliminary relief, [3] that the balance of equities tips in

his    favor,    and     [4]    that     an        injunction    is    in     the     public

interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S.
7,     20   (2008)     (preliminary         injunction);         see   eBay        Inc.     v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (articulating a

similar       test      for     permanent            injunctions).          “[A]ll        four

requirements must be satisfied.” Real Truth About Obama, Inc. v.

FEC,    575 F.3d 342,     346    (4th    Cir.     2009),     vacated      on    other

grounds, 559 U.S. 1089 (2010).

       A court should not impose an injunction lightly, as it is

“an extraordinary remedy involving the exercise of a very far-

reaching      power,    which     is   to   be      applied     only   in    the     limited

circumstances         which    clearly      demand      it.”     Centro       Tepeyac       v.

Montgomery Cnty., 722 F.3d 184, 188 (4th Cir. 2013) (en banc)

(citation      and     internal       quotation       marks     omitted).      Issuing      a

declaratory judgment is similarly within the court’s discretion.

Wilton v. Seven Falls Co., 515 U.S. 277, 286-87 (1995). It is

well-settled that remedies must be tailored to violations, see,

e.g. Winter, 555 U.S. at 32-33, and injunctive relief would not

                                              13
appear an appropriate course where, as we note infra, WVRJA’s

policies   already    do    not   permit,    absent    some   particularized

suspicion, strip searches conducted on pre-arraignment detainees

held outside the general population.

     The application of equitable power is in part a pragmatic

exercise   as   the    standards      set    forth    in   Winter   and   eBay

illustrate. Before a court uses its equitable powers to enter

the field of institutional governance in this area, correctional

authorities deserve the chance to absorb the implications of

Florence v. Board of Chosen Freeholders of County of Burlington,

132 S. Ct. 1510 (2012), and to take steps to ensure that their

policies conform to that decision. Although Florence may not

have reached the precise constitutional questions presented by

the case at bar, the decision altered the legal playing field

for detention facilities across the nation. Specifically, taking

the varying opinions in their totality, Florence made clear that

blanket strip searches prior to arraignment of arrestees not

designated for assignment to the detention facility’s general

population are constitutionally suspect in the absence of some

particularized justification.

     Florence   did,       however,   note   that    correctional    officers

“must have substantial discretion to devise reasonable solutions

to the problems they face.” 132 S. Ct. at 1515 (detailing the

different difficulties that large and small detention facilities

                                      14
may encounter). Even before Florence came down, the WVRJA had

ordered Tygart Valley to cease any blanket practice of strip-

searching and delousing pre-arraignment arrestees not designated

for   the    general    jail   or   prison      population.        See     J.A.    751-52

(internal Tygart Valley order); J.A. 1574 (e-mail order from

WVRJA   to    jail    administrators).         The   WVRJA    maintains       that      its

written policies do not allow its officers to require, without

particularized       suspicion,     strip      searches      of    these    arrestees.

While   the   distance    between     a   front      office       directive       and   its

implementation in the field can be a long one, we think it

premature at this point to draft an equitable decree without

affording       some     prior       opportunity          for        West     Virginia

administrators to apply their own experience in complying with

Florence and the shifting boundaries of the law in this area.

      The searches of the type conducted here are “undoubtedly

humiliating and deeply offensive to many.” Florence, 132 S. Ct.

at 1524 (Alito, J., concurring). At the same time, correctional

authorities     have     an    unquestionably         legitimate          interest      in

limiting the influx into their facilities of weapons and drugs,

whose chief risk is to the physical safety and well-being of

other arrestees themselves. Id. at 1519-20 (majority opinion).

The Supreme Court has struck the balance in this difficult area

by    questioning      whether      “indiscriminate          strip       searching      of

detainees      held     outside      of     the      general        population”          is

                                          15
constitutional. West v. Murphy, No. 13-2014, slip op. at 19 (4th

Cir. 2014) (Wynn, J., concurring). Conforming its policies to

the   directives    of   the   Court    would   seem   destined   for       high

placement on any list of administrative priorities, and we trust

there will be no absence of diligence in the effort.

                                       V.

      For   the   reasons   stated,    we   affirm   the   judgment    of    the

district court.

                                                                      AFFIRMED




                                       16
WYNN, Circuit Judge, concurring:

       The majority opinion does not reach the precise question of

whether     the     strip    search       conducted        on    Floyd     Teter        was

unconstitutional, but it does cast serious doubt on the legality

of similar searches going forward.                  See ante at 14.        In my view,

strip searching pre-arraignment detainees who are held outside

the     general        population       of      a      detention      facility          is

unconstitutional absent reasonable suspicion.                       See Florence v.

Bd. of Chosen Freeholders of Cnty. of Burlington, 132 S. Ct.
1510,   1523      (2012)    (Roberts,      C.J.,     concurring);        id.    at   1524

(Alito,   J.,     concurring);      id.    at   1525    (Breyer,     J.,       joined    by

Ginsburg, Sotomayor, and Kagan, JJ., dissenting).                         I agree with

the majority that corrections administrators would be wise to

take    into    account      recent     changes       in   the     legal       landscape

governing      strip   searches     when     crafting      policy    in    this      area,

particularly in light of the varying opinions in Florence.                              See

ante at 14.




                                           17